Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to Applicant’s Communication received on November 12, 2021.
Response to Arguments
Applicant's amendments to the written specification filed on November 12, 2021 have been fully considered and found acceptable. Further on, the amendment to the written specification did not add new matter and accordingly, said amendment in entered. Still further, in view of said written specification amendments, the objections to the drawings (please see office action mailed on 08/12/2021 on page 3) are withdrawn.

Applicant's arguments/amendments filed on November 12, 2021 regarding 35 U.S.C. 112(b) claims 9-12 rejections have been fully considered and found persuasive. Accordingly, said 35 U.S.C. 112(b) claims 9-12 rejections are withdrawn. However, new grounds of rejection were found under 35 U.S.C. 112(b) because of the amendment submitted to independent claim 8.

Applicant's arguments/amendments filed on November 12, 2021 regarding 35 U.S.C. 102 and 103 claims 1-4, 6-8 and 10-19 rejections have been fully considered but found unpersuasive for the following reasons below.
Applicant respectfully asserts that “Applicants' right to rebut the Examiner's position is severely prejudiced by the poor and illegible annotated Figs. 1 and 4. The Examiner's "stud-retaining aperture" in Baum et al. seems to be nothing more that bore 20, which of itself does not define a retaining or stud-retaining aperture. In Baum et al. resilient retaining fingers 18 (and 19 - which are not shown) deflect as the push button is pushed down "so that they engage ridges 21 of the Christmas tree stud 14 when the hollow stem 7 is pressed down over stud 14 as far as possible."”.

The Examiner respectfully submits that Baum Annotated Figs. 1 and 4 were submitted in high quality in the office action mailed on 08/12/2021. However, the Examiner agreed that the quality in the Office PAIR system is of low quality and difficult to read/interpret. Further on, the Examiner has no control over the quality printed on the PAIR system. Still further, the Examiner respectfully submits that Applicant’s Representative never contacted the Examiner to request a high quality of the annotated figures. Accordingly, please see the attached annotated figures in pdf file (attached in the office action as office action appendix under the filename “15363560_Annotated_Drawings.pdf”).

Disposition of Claims
Claims 1-4, 6-8 and 10-20 are pending in this application.
Claims 1-4, 6-8 and 10-19 are rejected and Claim 20 is allowed.

Allowable Subject Matter
Claim 20 is allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a pair of spaced apart legs" in “…a pair of spaced apart legs extending downward in the longitudinal direction from opposite sides of said bridge…”.  Said limitation fails to follow the previous antecedent basis in “…said stud attachment assembly comprising a pair of spaced apart legs attached in the longitudinal direction to said cover and an elongated body…”.
In order to advance prosecution and consistent with Applicant’s Disclosure, said limitation will be read and interpreted as “…the pair of spaced apart legs extending downward in the longitudinal direction from opposite sides of said bridge…”.

Claims 10-15 are also rejected under 35 U.S.C. 112(b) because of their dependency upon base claim 8 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baum – (US 5,291,639 A).

With regard to claim 1, Baum (Figs. 1-4) disclose:
A removable plug (6) “for use with an engine cover having a fastener pocket, the engine cover being attachable to an engine with a fastener”, the removable plug (6) comprising (Please Baum Annotated Figs. 1 and 4 below):
a body (7) having first and second ends (401, 402) that are spaced apart in a longitudinal direction (300);
a cover (15) attached to said first end (401); and
a stud attachment assembly (14, 21, 6, 8, 9, 12, 13, 18, 19, 20) attached to said second end (402) (Fig. 2), said stud attachment assembly (14, 21, 6, 8, 9, 12, 13, 18, 19, 20) comprising
a bridge (600) that extends in a transverse direction,
a pair of spaced apart legs (12) extending downward in the longitudinal direction (300) from opposite sides of said bridge (600), and
a base (500) extending in the transverse direction between bottoms of the pair of spaced apart legs (12), said base (500) including a stud-retaining aperture (700) located in a center of the base (500).
The recitation that “for use with an engine cover having a fastener pocket, the engine cover being attachable to an engine with a fastener” has been given very little patentable weight because it has been held that a Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).


    PNG
    media_image1.png
    835
    1627
    media_image1.png
    Greyscale

Baum Annotated Figs. 1 and 4
With regard to claim 2, Baum disclose the removable plug according to claim 1, and further on Baum also discloses:
wherein said bridge (500), said pair of spaced apart legs (12), and said base (500) define a parallelogram.

With regard to claim 3, Baum disclose the removable plug according to claim 2, and further on Baum also discloses:
wherein said parallelogram is a rectangle.

With regard to claim 4, Baum disclose the removable plug according to claim 1, and further on Baum also discloses:
wherein said cover (15) has an outer top surface, said outer top surface being substantially planar.

With regard to claim 6, Baum disclose the removable plug according to claim 1, and further on Baum also discloses:
wherein said base (500) has a transverse axis that extends in the transverse direction, said base (500) including a pair of opposed slots extending from said stud-retaining aperture (700) in opposite directions along said transverse axis of said base (500).

With regard to claim 7, Baum disclose the removable plug according to claim 1, and further on Baum also discloses:
wherein said base (500) has a transverse axis that extends in the transverse direction, said base (500) including a pair of opposed slots extending from said stud-retaining aperture (700) in a direction that is perpendicular to said transverse axis of said base (500).

With regard to claim 8, Baum (Figs. 1-4) disclose:
6) “for use with an engine cover having a fastener pocket, the engine cover being attachable to an engine with a fastener”, the removable plug comprising (Please Baum Annotated Figs. 1 and 4 above):
a body (7) having first and second ends (401, 402) that are spaced apart in a longitudinal direction (300); 
a cover (15) attached to said first end (401);
a stud attachment assembly (14, 21, 6, 8, 9, 12, 13, 18, 19, 20) provided at said second end (402) (Fig. 2), said stud attachment assembly (14, 21, 6, 8, 9, 12, 13, 18, 19, 20) comprising
a pair of spaced apart legs (12) attached in the longitudinal direction (300) to said cover (15) and an elongated body [base (500)],
said elongated body (500) comprising:
 a bridge (600) that extends in a transverse direction,
the pair of spaced apart legs (12) extending downward in the longitudinal direction (300) from opposite sides of said bridge (600), and
a base (500) extending in the transverse direction between bottoms of the pair of spaced apart legs (12), said base (500) including a stud-retaining aperture (700) located in a center of the base (500).
The recitation that “for use with an engine cover having a fastener pocket, the engine cover being attachable to an engine with a fastener” has been given very little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

With regard to claim 10, Baum disclose the removable plug according to claim 8, and further on Baum also discloses:
wherein said bridge, said pair of spaced apart legs, and said base define a parallelogram.

With regard to claim 11, Baum disclose the removable plug according to claim 10, and further on Baum also discloses:
wherein said parallelogram is a rectangle.

With regard to claim 12, Baum disclose the removable plug according to claim 10, and further on Baum also discloses:
wherein said cover has an outer top surface, said surface being substantially planar.

With regard to claim 13, Baum disclose the removable plug according to claim 8, and further on Baum also discloses:
said base has a center and said stud-retaining aperture is formed in said center.

With regard to claim 14, Baum disclose the removable plug according to claim 8, and further on Baum also discloses:
wherein said base has a long axis, said base including a pair of opposed slots extending from said stud-retaining aperture in opposite directions along said long axis of said base.

With regard to claim 15, Baum disclose the removable plug according to claim 8, and further on Baum also discloses:
wherein said base has a long axis, said base including a pair of opposed slots extending from said stud-retaining aperture, each slot extending in a direction that is perpendicular to said long axis of said base.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over ORIEUX – (US 2015/0345315 A1), in view of Baum – (US 5,291,639 A).

With regard to claim 16, ORIEUX (Figs. 1 and 5) discloses:
 A cover assembly (100) for use with a vehicle engine (turbine engine 1 for aeronautical propulsion) comprising:
a cover (21) having a fastener pocket (22); 
a fastener assembly (23) having a screw (27) for attaching said cover (21) to the engine (1); and
a plug (120) for removable insertion into said fastener pocket (22), 
said plug (120) including a concealing cover (124) and a stud attachment assembly (121, 126) extending from said cover (21).

But ORIEUX does not specifically meet the following limitations:
A) Said fastener assembly comprising a bridge, a pair of spaced apart legs attached in a longitudinal direction to said bridge, and a base having a stud-retaining aperture.
B) Use of a stud instead of a screw/bolt.

However, regarding limitations (A)-(B) above, Baum teaches among other things a removable plug comprising:
a body (7) having first and second ends (401, 402); a cover (15) attached to said first end; and a stud attachment assembly (14, 21, 6, 8, 9, 12, 13, 18, 19, 20) attached to said second end, said assembly comprising a bridge, a pair of spaced apart legs attached in the longitudinal direction to said bridge, and a base, said base including a stud-retaining aperture and a pair of opposed slots extending from said stud-retaining aperture in opposite directions (Please Baum Annotated Figs. 1 and 4 above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fastening mechanism of ORIEUX incorporating the removable plug as taught by Baum to limit undesired interaction (e.g., tampering) with the fastener that may otherwise serve to loosen the fastener.

With regard to claim 17, ORIEUX in view Baum discloses the removable plug for use with an engine cover of claim 16, and Baum also discloses:
wherein said bridge, said pair of spaced apart legs, and said base define a parallelogram, said plug further including a body extending from said cover to said stud attachment assembly.

With regard to claim 18, ORIEUX in view Baum discloses the removable plug for use with an engine cover of claim 16, and Baum
wherein said base has a long axis, said base including a pair of opposed slots extending from said stud-retaining aperture in opposite directions along said long axis of said base.

With regard to claim 19, ORIEUX in view Baum discloses the removable plug for use with an engine cover of claim 16, and Baum also discloses:
wherein said base has a long axis, said base including a pair of opposed slots extending from said stud-retaining aperture, each slot extending in a direction that is perpendicular to said long axis of said base.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/               Examiner, Art Unit 3747
/GRANT MOUBRY/               Primary Examiner, Art Unit 3747